       Case 2:19-cv-04735-GEKP Document 151 Filed 04/23/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TERRY BETHMAN,
             Plaintiff                                   CIVIL ACTION

              v.

BELL FLAVORS AND
FRAGRANCES, INC. et al.,                                No. 19-4735
               Defendants


                                        ORDER

       AND NOW, this      o f ~ of April, 2020, upon consideration of Terry Bethman's
Motion to Remand (Doc. No. 82) and the response thereto (Doc. No. 99), it is ORDERED that

the Motion (Doc. No. 82) is DENIED for the reasons set forth in the accompanying Memorandum.



                                                 BY THE COURT:


                                                                ~
